 Case 1:18-cv-02709-TNM Document 37 Filed 09/30/19 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

KNIGHT FIRST AMENDMENT
INSTITUTE AT COLUMBIA
UNIVERSITY,
COMMITTEE TO PROTECT
JOURNALISTS,
                                                 Civil Action No. 1:18-cv-2709 (TNM)
               Plaintiffs,

       v.

CENTRAL INTELLIGENCE AGENCY,
et al.,
          Defendants.


                              NOTICE OF ERRATA

       Plaintiff Committee to Protect Journalists hereby submits an errata to the

cross-motion for summary judgment and opposition brief (Dkt. Nos. 35, 36), filed on

September 26, 2019. The corrections contained herein are to the Table of Authorities

and corresponding page numbers, necessitated because the original Table of

Authorities did not generate correctly. Minor typographical errors are also corrected.

Dated: New York, New York
       September 30, 2019
                                       Respectfully submitted,

                                              s/Timothy K. Beeken
                                     Timothy K. Beeken (NY0083)
                                     Debevoise & Plimpton LLP
                                     919 Third Avenue
                                     New York, NY 10022
                                     (212) 909-6000
                                     tkbeeken@debevoise.com

                                     Counsel for Plaintiff Committee to Protect
                                     Journalists
